Title: To James Madison from George Joy, 25 July 1812
From: Joy, George
To: Madison, James


Dear sir,
London 25th. July 1812.
Mr. Russell being still absent; and having, in addition to the anxiety expressed in my last, a desire to know the operation of the late news from America on this Government, I obtained on Thursday an appointment to meet Lord Sidmouth yesterday morning, when I spent about an hour with him.
In conformity with the mode, which I took the liberty to suggest to you some years ago, & which I have not unfrequently practised since, I had left to the correspondence to which I had previously referred his Lordship to demonstrate more palpably than I had asserted the necessity for adopting the measure I was urging on this occasion: however I took with me the extracts, of which I cover copy, underlined in the same manner, and called his particular attention to that of Mr. Foster to Mr. Monroe of the 26th. of July, which I treated as a pledge of the Government in the Secretaryship of Marquis Wellesley which the Prince would most assuredly redeem, when fairly before him if not already done.
He told me he thought the conversation we had formerly had together was not quite right although he declared most solemnly that he had not the least doubt that he could fully confide in me. He said I must know that these subjects were best discussed in the department to which they belonged. He had thought it his duty to hand what I had written him to Lord Castlereigh and he presumed, that the call of Mr. Russell (which I had mentioned to him, as well as his absence) resulted from that communication.
What further passed on this subject, though certainly nothing like a state secret, was not to be repeated neither would it be any information to you when this shall reach you.
With respect to the other object of my visit he expressed a decided opinion that the American Government had been too precipitate in voting for War when they knew it had been agreed to refer the petitions on the Orders in Council to a committee, and that there was an accession of members to the Government favorably disposed to the United States. At this time, too, when France was on the eve of a War with Russia, he could not but think that the President had precipitated the measure; lest the news he might expect should make it out of his power to obtain the consent of the legislature. To the charge of precipitancy I opposed the length of time the subject was debating in Congress. I found that the approval by the President had not yet reached this Country.
I observed to him that every thing before the Govert. of the U. S. at the time indicated a determination here to persist in the hostile measure of the Orders in Council; that it was not even certain that the reference of the subject to a committee was known at Washington and if it were it must be accompanied with the confidence of Ministers in the result of the enquiry being favorable to their views, and the reflections arising out of the consequences of the former investigation. That the speech of Mr Perceval in reply to Mr. Canning which was before the Government was any thing but favorable to the hopes of accomodation and if he would look to appearances as between Russia and France at the time, to say nothing of the difficulties that Mr. Barlow had encountered in his efforts to obtain redress for the later enormities of France, he would see no reason for the surmise of any connivance between the French Government & that of the United States.
That moreover there was all the evidence that could be reasonably desired of the most friendly dispositions between Russia & the U. S. To seize on news-paper reports, he observed, (referring to the speech of Perceval) was not the best indication of a pacific disposition. I told him it was not a news-paper report, but the report of Mr Russell who was himself in the house & heared it; and though I did not perceive any material difference between this & the news-paper reports; Mr. R. had assigned the deficiency of these last as a reason for sending the M. S.
A comparison of dates, for want of which, owing to the distance of the U. S, many ideas are confounded, seem’d to obviate his notions of hostility and he evidently considered the speech of Mr. Perceval in the official form of a letter from Mr. Russell as a more proper subject for the consideration of congress than a news-paper report. He wondered that the newspapers here did not copy more from those of America (in one of which I had told him I had read this communication).
He had seen some excellent speeches of the members of our legislature, recited with considerable emphasis a part of one of Mr Giles in which he stated that this Govt: knew very little of human nature, if they expected to soothe the feelings of the Americans by insulting their understanding, which he charactarized as very eloquent & most just. Finally, he hoped we should have to shake hands on a friendly adjustment of all the matters in difference between the two countries to which he trusted I was sensible from the past that no reasonable efforts on his part would be wanting.
I have a more extensive stenographic minute of this conversation, but will here only add that if there are members of the administration that nothing will shake from the unwarrantable identification of French & American Politics, I cannot consider Lord Sidmouth as one of them. In speaking of blockade, he admitted the necessity of a stationary force anticipating the word, or emphasising it in reference to the quotation in my letter of 24th. of April; but in respect to French pretensions he quoted an expression of Lord Nelson. “If we lay a straw there & the French tell us to pick it up, we must for that reason let it lie.” I rest, always very faithfully, dear sir, Your Friend & Servant
Geo: Joy.
